United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-2456
                      ___________________________

                         Don Merceleany R. Maxwell

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Sandra Perez, Nurse, Corizon, ADC medical providers; John Doe, W/M Nurse,
  Corizon, ADC medical providers; Stevenson, Nurse, Corizon, ADC medical
providers; Boston, Nurse, Corizon, ADC medical providers; John Does, Doctors,
ADC, Corizon medical providers, Maximum Security Classification Officer, Dr.
and sick call processor, B/M Correctional Officer; Hunter, Nurse, ADC, Corizon
   medical provider; Alva M. Green/McDowell, Medical staff, ADC, Corizon
medical provider (originally named as Brown); Chamber, CO-1, ADC Maximum
 Security Unit; Strickland, Correctional Officer, ADC Maximum Security Unit

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                          Submitted: March 17, 2016
                           Filed: March 22, 2016
                               [Unpublished]
                               ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.
       Arkansas inmate Don Maxwell filed this 42 U.S.C. § 1983 action against
prison healthcare providers and correctional officers claiming that they showed
deliberate indifference to his serious medical needs, discriminated against him, and
retaliated against him. The District Court1 granted defendants’ motions for summary
judgment, and Maxwell appeals. After de novo review, we agree with the District
Court that Maxwell can show no genuine dispute as to any material fact and that
defendants are entitled to judgment as a matter of law. See Mason v. Corr. Med.
Servs., Inc., 559 F.3d 880, 884–85 (8th Cir. 2009) (standard of review); Fed. R. Civ.
P. 56(c). Specifically, Maxwell did not establish that the correctional officers
violated his constitutional rights when he stumbled and fell while they were escorting
him to the infirmary or when they pulled him up. See Farmer v. Brennan, 511 U.S.
825, 834 (1994) (explaining the elements of a prisoner-rights claim based on “failure
to prevent harm”). His retaliation claim was properly dismissed for want of
exhaustion. See Hammett v. Cofield, 681 F.3d 945, 947 (8th Cir. 2012) (per curiam)
(describing exhaustion requirement). As to the medical issues, the evidence shows
that Maxwell was provided consistent treatment for his medical complaints, and
nothing in the record supports a claim that the treatment was “grossly inappropriate
or evidenced intentional maltreatment.” Dulany v. Carnahan, 132 F.3d 1234, 1241
(8th Cir. 1997). Finally, the record does not support Maxwell’s claims of
discrimination.

      We affirm the judgment.
                      ______________________________




      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.

                                         -2-